To compel the recission of an order expelling petitioner from a Masonic lodge.
Denied May 5, 1887.
The only ground on which the courts can interfere with organized bodies by mandamus in aid of a member is, that, as corporations they are subject to our judicial oversight to’ prevent their depriving members of corporate privileges illegally. Where such bodies are not corporations, or where the question presented does not involve tangible and valuable corporate privileges, we cannot interfere in this way.